Judgment of resentence, Supreme Court, New York County (James A. Yates, J.), rendered January 12, 2007, resentencing defendant upon his conviction, after a jury trial, of murder in the second degree, attempted murder in the second degree, criminal use of a firearm in the first degree (two counts), criminal possession of a weapon in the second and third degrees and reckless endangerment in the first degree, to an aggregate term of 26 years to life, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that all sentences be served concurrently, and otherwise affirmed.
We find the sentence excessive. The above reduction results in an aggregate term of 22 years to life, equal to the term imposed on the murder conviction. Concur—Mazzarelli, J.P, Catterson, Moskowitz and Acosta, JJ.